EXHIBIT 10.6

PLEDGE AGREEMENT

This PLEDGE AGREEMENT dated as of May 1, 2009 (this “Agreement”), is made by
ADEPT TECHNOLOGY, INC., a Delaware corporation (“Pledgor”) in favor of SILICON
VALLEY BANK (together with its successors, in such capacity, the “Bank”)
pursuant to the Loan and Security Agreement, dated as of May 1, 2009 (as
amended, restated, supplemented, restructured or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”), by and between Borrower and
Bank. All capitalized terms not otherwise defined herein have the meaning given
them in the Loan Agreement. Unless otherwise defined herein or in the Loan
Agreement, terms defined in Article 9 of the UCC are used herein as defined in
Article 9 of the UCC.

RECITALS

 

A. Pledgor is the owner of the partnership, membership or other equity interests
(however called) and shares of stock described on Schedule I hereto (the portion
of such interests and shares comprising the “Equity Percentage Pledged” on such
schedule, as amended from time to time pursuant to Section 1.4, the “Pledged
Interests”) and issued by the companies named therein (each, a “Company”).

 

B. Pledgor derives substantial direct and indirect benefit from the extensions
of credit to Borrower under the Loan Agreement; and

 

C. It is a condition precedent to the initial extension of credit by Bank under
the Loan Agreement that the Pledgor shall have executed and delivered this
Agreement to Bank.

AGREEMENT

NOW, THEREFORE, Pledgor hereby agrees:

ARTICLE I

THE PLEDGE

 

1.1 Pledge. Pledgor hereby pledges and grants to the Bank a security interest in
all of Pledgor’s right, title and interest in, to and under each of the
following, whether now or hereafter existing or acquired (the “Pledged
Collateral”):

 

  (a) the Pledged Interests and the certificates representing the Pledged
Interests, and all dividends, cash, instruments, investment property, and other
property from time to time received, receivable or otherwise distributed in
respect of, in conversion of or in exchange for any or all of the Pledged
Interests;

 

  (b) all additional partnership, membership or other equity interests (however
called) and shares of stock of any issuer of the Pledged Interests, and the
certificates representing such additional interests and shares, and all
dividends, cash, instruments, investment property and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interest and shares;

 

  (c) such cash, bank accounts, certificates of deposit, investment property,
and instruments as may be pledged from time to time by Pledgor hereunder,
together with any investments in which any such cash may be invested from time
to time;

 

  (d) all rights to convert, redeem or exchange the Pledged Collateral, all
rights to request or cause the issuer thereof to register any or all of the
Pledged Collateral under federal and state securities laws to the maximum extent
possible under any agreement for such registration rights, and all put rights,
tag-along rights or other rights pertaining to the sale or other transfer of
such Pledged Collateral, together in each case with all rights under any
agreements, articles or certificates of organization or otherwise pertaining to
such rights;



--------------------------------------------------------------------------------

  (e) all proceeds, products, renewals and substitutions of, and general
intangibles related to, any and all of the foregoing Pledged Collateral
(including the proceeds of any tort or other claims relating to any of the
foregoing Pledged Collateral) and, to the extent not otherwise included, all
payments under insurance or in connection with any indemnity, warranty or
guarantee payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Pledged Collateral; and

 

  (f) provided, however, that notwithstanding anything in this Agreement to the
contrary, Pledgor shall not be obligated to pledge greater than 66% of the
capital stock, or partnership, membership or other equity interests (however
called) of any entity organized or domiciled outside of the United States of
America where such greater pledge would (by itself) result in a deemed dividend
to Pledgor under Section 956 of the Internal Revenue Code, as amended, or any
similar successor section.

The inclusion of proceeds in this Agreement does not authorize Pledgor to sell,
dispose of or otherwise use the Pledged Collateral in any manner not
specifically authorized hereby.

 

1.2 Security for Obligations. This Agreement secures the payment and performance
in full of all obligations and liabilities of the Borrower now or hereafter
existing under the Loan Documents whether for principal, interest, fees,
expenses or otherwise (all such obligations being the “Obligations”).

 

1.3 Delivery of Pledged Collateral. For the better perfection of the Bank’s
rights in and to the Pledged Collateral, Pledgor shall deliver to the Bank, in
form and substance satisfactory to the Bank, all certificates or instruments
representing or evidencing the Pledged Collateral, accompanied by Pledgor’s
endorsement or duly executed instruments of transfer or assignment in blank. To
the extent that the Pledged Collateral has not already been transferred to the
Bank in a manner sufficient to perfect the Bank’s security interest therein,
Pledgor shall promptly deliver or cause to be delivered to the Bank all
certificates or instruments evidencing the Pledged Collateral, together with
duly executed stock powers or other appropriate assignments and endorsements.
Upon the occurrence and during the continuation of an Event of Default, if
requested by the Bank, Pledgor shall immediately cause such Pledged Collateral
to be registered in the name of the Bank or such nominee or nominees of the Bank
as the Bank shall direct. Upon the occurrence and during the continuation of an
Event of Default, the Bank is hereby authorized: (i) to the extent permissible,
to transfer to the account of the Bank any Pledged Collateral whether in the
possession of, or registered in the name of, The Depository Trust Company (the
“DTC”) or other clearing corporation or held otherwise; (ii) to transfer to the
account of the Bank with any Federal Reserve Bank any Pledged Collateral held in
book entry form with any such Federal Reserve Bank; and (iii) to exchange
certificates representing or evidencing Pledged Collateral for certificates of
smaller or larger denominations.

 

1.4 Amendments to Schedule I. Pledgor hereby authorizes the Bank to update and
amend Schedule I hereto from time to time to reflect the delivery of Pledged
Collateral hereunder; provided, however, that no error or omission by the Bank
in connection with such amendment shall in any way limit or impair the
effectiveness or priority of the Bank’s security interest in any Pledged
Collateral.

 

1.5 Continuing Agreement. This Agreement shall create a continuing security
interest in the Pledged Collateral in favor of the Bank and shall remain in full
force and effect until payment in full of the Obligations. At such time that
(a) all of the Obligations have been fully and finally paid in immediately
available funds, and (b) the Bank has no further commitment to make any advance
under the Loan Agreement, the security interest granted hereunder shall
terminate and all rights to the Pledged Collateral shall revert to Pledgor. Upon
such termination, Pledgor shall be entitled to the return, upon its request and
at its expense, of such of the Pledged Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof, and the execution and delivery
to Pledgor, at Pledgor’s expense, of such other documents (including UCC
termination statements) as Pledgor shall reasonably request to evidence such
termination.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Pledgor hereby represents and warrants to the Bank as follows:

 

2.1 Issuance, Etc. The Pledged Interests have been duly authorized and validly
issued and are fully paid and non-assessable, and were issued, in all material
respects, in compliance with all applicable securities laws.

 

2.2 Ownership and Liens. The Pledgor is the legal and beneficial owner of the
Pledged Collateral, and has the full right and authority to pledge, transfer and
assign all Pledged Collateral hereunder, free and clear of any lien except for
the security interest created by this Agreement or as otherwise expressly
permitted under the Loan Agreement.

 

2.3 Perfection. Upon (i) the execution and delivery by the Pledgors of this
Agreement, (ii) the filing of one or more UCC financing statements naming
Pledgor as “debtor”, naming the Bank as “secured party” and describing the
Pledged Collateral, in the filing office of the Delaware Secretary of State, and
(iii) in the case of Pledged Collateral consisting of certificated securities,
delivery of the certificates representing such certificated securities to the
Bank, duly endorsed or accompanied by duly executed instrument(s) of assignment
or transfer in blank, the security interests in the Pledged Collateral granted
to Bank will constitute a valid and perfected security interest in the Pledged
Collateral, securing the payment of the Obligations. Pledgor hereby authorizes
the Bank to file one or more financing statements covering the Pledged
Collateral in form and substance satisfactory to the Bank and will pay the cost
of filing the same in all public offices where filing is deemed by the Bank to
be necessary or reasonably desirable. Pledgor promises to pay to the Bank all
fees and expenses incurred in filing financing statements and any continuation
statements or amendments thereto, which fees and expenses shall become a part of
the Obligations.

 

2.4 No Authorization Required. No authorization, approval, or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required either (a) for the pledge by each Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor or (b) for the exercise by the Bank of (x) the voting
or other rights provided for in this Agreement or (y) the remedies in respect of
the Pledged Collateral pursuant to this Agreement, except, in the case of this
clause 2.4(b)(y), as may be required in connection with a disposition of such
Pledged Collateral by laws affecting the offering and sale of securities
generally.

 

2.5 Company Information Organization, Good Standing and Due Qualification.

 

  (a) Each Company is (i) duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged, and (iii) is duly qualified as a foreign
company or other organization and in good standing under the laws of each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a material adverse effect.

 

  (b) Interests. As of the date hereof, Pledgor owns all of the equity interests
set forth on Schedule I hereto, and each such interest represents 100% of each
Company’s authorized and outstanding capital, equity interests and equity rights
(including warrants).

 

  (c) Holdings and Transactions of Affiliates. Pledgor has no knowledge of any
shares, warrants or options of any Company being currently held by any of the
Pledgor’s affiliates other than as referenced in Section 2.5(b).

 

  (d) Operating Agreements. The Pledgor has furnished to the Bank a true and
correct copy of the bylaws, partnership agreements, or other operating
agreements, as the case may be, of each Company, together with all amendments
thereto. Such bylaws, partnership agreements or other operating agreements, as
the case may be, constitute the valid, binding and enforceable obligation of all
parties thereto, set forth the entire agreement of the parties thereto with
respect to the subject matter thereof, have not been further amended or modified
(except as permitted under Section 3.5 hereof) and remain in full force and
effect.

 

3



--------------------------------------------------------------------------------

  (e) Certificate. No interest of the Pledgor in any Company is represented by a
certificate of interest or similar instrument, except, such certificates or
instruments (together with all necessary instruments of transfer or assignment,
duly executed in blank) as have been delivered to the Bank or Bank’s designated
bailee and are held in its possession.

 

2.6 Independent Evaluation. In executing and delivering this Agreement, Pledgor
has, without reliance on the Bank or any information received from the Bank and
based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and any
circumstances which may bear upon such transactions or the obligations and risks
undertaken herein with respect to the Obligations and determined that this
Agreement will benefit Pledgor.

 

2.7 Execution by the Bank. Pledgor acknowledges that execution, or the lack
thereof, of this Agreement by the Bank shall in no way affect or impair the
enforceability of this Agreement or any of its terms against any Pledgor, or
affect any of the rights and remedies granted in favor of the Bank hereunder
with respect to any Pledged Collateral.

ARTICLE III

COVENANTS

 

3.1 Further Assurances. Pledgor agrees that at any time and from time to time,
at the expense of Pledgor, Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Bank may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Bank to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral.

 

3.2 Transfers and Other Liens. Pledgor agrees that it will not, unless expressly
permitted under the Loan Agreement, (i) sell or otherwise dispose of, or grant
any option with respect to, any of the Pledged Collateral, or (ii) create or
permit to exist any lien or transfer restriction upon or with respect to any of
the Pledged Collateral, except for the security interest under this Agreement.

 

3.3 Actions Under Securities Laws. Pledgor agrees that it will not take any
action (or fail to take any action) if the result of such action or failure to
act is to create or otherwise cause any restriction under any state or federal
securities laws on the ability of the Bank (or any designee, assignee or
transferee of the Bank) to sell or otherwise transfer any of the Pledged
Collateral upon or after a foreclosure or a transfer in lieu of foreclosure in
respect of any of the Pledged Collateral, where such restriction did not exist
before the action or inaction of Pledgor.

 

3.4 Regulatory Approvals. The parties hereto acknowledge their intent that, upon
acceleration or maturity of the Obligations, the Bank shall receive, to the
fullest extent permitted by applicable law and governmental policy, all rights
necessary or desirable to obtain, use, sell or assign the Pledged Collateral,
and to exercise all remedies available to the Bank hereunder and under
applicable law. The parties hereto further acknowledge and agree that if changes
in law or governmental policy occur subsequent to the date hereof that affect in
any manner the Bank’s rights to access, use, assign or sell the Pledged
Collateral, or the procedures necessary to enable such access, use, assignment
or sale, the Bank and Pledgor shall amend this Agreement in such manner as the
Bank shall reasonably request based upon advice of the Bank’s counsel (such
request to be accompanied by reasonable evidence of such change in law or
governmental policy which need not be in writing), in order to provide the Bank
such rights to the greatest extent possible consistent with then applicable law
and governmental policy.

 

4



--------------------------------------------------------------------------------

3.5 No Amendment of Operating Agreements; Article 8 of UCC. Pledgor agrees that
it will not enter into any amendment or supplement to, or modification or waiver
of, any term or provision of the organizational documents of any Company,
including any bylaws, partnership agreement or other operating agreement, as the
case may be, that may adversely affect the rights or interest of the Bank
hereunder, without the prior written approval of the Bank, or except as
otherwise expressly permitted by the Loan Agreement. Pledgor will cause each
Company, which has been organized under the laws of any jurisdiction within the
United States, at all times to provide in its bylaws, partnership agreement or
other operating agreement, as the case may be, that all equity interests in each
Company are “financial assets” for purposes of, and as defined in, Article 8 of
the UCC, and are not securities governed by Article 8 of the UCC, or otherwise
“opt out” of Article 8 of the UCC.

ARTICLE IV

BANK AS ATTORNEY-IN-FACT

 

4.1 Bank Appointed Attorney-in-Fact. Pledgor hereby irrevocably appoints the
Bank Pledgor’s attorney-in-fact, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, from time to time in the Bank’s
reasonable discretion to take any action and to execute any instrument which the
Bank may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, upon the occurrence and during the
continuation of an Event of Default, to receive, indorse and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Pledged Collateral or any part thereof
and to give full discharge for the same.

 

4.2 Bank May Perform. If Pledgor fails to perform any agreement contained
herein, the Bank may itself perform, or cause performance of, such agreement,
and the expenses of the Bank incurred in connection therewith shall be payable
by Pledgor under Section 6.2.

 

4.3 Reasonable Care. The Bank shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
the Pledged Collateral is accorded treatment substantially equal to that which
the Bank accords its own property, it being understood that the Bank shall not
have responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not the Bank has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any parties with respect to any Pledged Collateral.

ARTICLE V

DEFAULT

 

5.1 Voting Rights; Dividends; Etc.

 

  (a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the Loan Agreement;
provided, however, that Pledgor shall not exercise or refrain from exercising
any such right if, in the Bank’s judgment, such action would have a material
adverse effect on the value of the Pledged Collateral or any part thereof, and
provided further that Pledgor shall promptly notify the Bank in writing upon
learning of the occurrence of any event which might or would cause termination
and or dissolution of any Company.

 

  (b)

So long as no Event of Default shall have occurred and be continuing, Pledgor
shall be entitled to receive and retain cash dividends and other cash
distributions paid in respect of the Pledged Collateral to the extent permitted
by the Loan Agreement; provided, however, that any and all dividends and
interest paid or payable other than in cash in respect of, and instruments and
other property (other than cash) received, receivable or otherwise distributed
in respect of, in conversion of, or in exchange for, any Pledged Collateral,
shall be, and shall be forthwith (i) delivered to the

 

5



--------------------------------------------------------------------------------

 

Bank to hold as, Pledged Collateral and shall, if received by Pledgor, be
received in trust for the benefit of the Bank, be segregated from the other
property or funds of Pledgor, and be forthwith delivered to the Bank as Pledged
Collateral in the same form as so received (with any necessary indorsement) or
(ii) deposited in accounts subject to control agreements satisfactory to Bank.
All dividends and interest payments which are received by Pledgor contrary to
the provisions of this Section 5.1(b) shall be received in trust for the benefit
of the Bank and shall be segregated from other funds of Pledgor and shall be
forthwith paid over to the Bank as Pledged Collateral in the same form as so
received (with any necessary indorsement).

 

  (c) Upon the occurrence and during the continuance of an Event of Default:

 

  (i) upon written notice from the Bank to the Pledgor, all rights of Pledgor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 5.1(a) shall cease, and all such rights
shall thereupon become vested in the Bank, who shall thereupon have the sole
right to exercise such voting and other consensual rights;

 

  (ii) all rights of Pledgor to receive the dividends and other distributions
that they may otherwise be authorized to receive and retain pursuant to
Section 5.1(b) shall cease, and all such rights shall thereupon become vested in
Bank who shall thereupon have the sole right to receive and hold as Pledged
Collateral such dividends and other distributions; and

 

  (iii) all dividends and other distributions that are received by Pledgor
contrary to the provisions of paragraph (ii) of this Section 5(c) shall be
received as Collateral in trust for the benefit of Bank, shall be segregated
from other funds of Pledgor and shall forthwith be paid over to Bank as Pledged
Collateral in the same form as so received (with any necessary endorsements).

 

  (d) In order to permit Bank to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 5.1(c) and to receive
all dividends and other distributions which it may be entitled to receive under
Section 5.1(b) or Section 5.1(c), (i) Pledgor shall promptly execute and deliver
(or cause to be executed and delivered) to Bank all such proxies, dividend
payment orders and other instruments as Bank may from time to time reasonably
request and (ii) without limiting the effect of the immediately preceding clause
(i), Pledgor hereby grants to Bank an irrevocable proxy to vote the Pledged
Interests and to exercise all other rights, powers, privileges and remedies to
which Pledgor would be entitled (including, without limitation, giving or
withholding written consents of holders of equity interests, calling special
meetings of holders of equity interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Interests on the record books of the
issuer thereof) by any other Person (including the issuer of the Pledged
Interests or any officer or agent thereof) upon the occurrence of an Event of
Default, and which proxy shall only terminate upon the earlier of (a) such date
on which such Event of Default shall cease to be continuing, or (b) the payment
and satisfaction in full of the Obligations.

 

5.2 Remedies upon Default. If any Event of Default shall have occurred and be
continuing:

 

  (a) The Bank may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC in effect in
the State of California at that time, and the Bank may also, without notice
except as specified below, sell the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Bank’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Bank may
deem commercially reasonable. Pledgor agrees that, to the extent notice of sale
shall be required by law, at least 10 days’ notice to Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Bank shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given. The Bank may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

6



--------------------------------------------------------------------------------

  (b) Any cash held by the Bank as Pledged Collateral and all cash proceeds
received by the Bank in respect of any sale or collection from or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of the Bank, be held by the Bank as collateral for, and/or then or at
any time thereafter applied (after payment of any amounts payable to the Bank
pursuant to Section 6.2) in whole or in part by the Bank against, all or any
part of the Obligations in such order as the Bank shall elect. Any surplus of
such cash or cash proceeds held by the Bank and remaining after payment in full
of all the Obligations shall be paid over to the Pledgor or to whosoever may be
lawfully entitled to receive such surplus.

 

  (c) If the Bank shall determine to exercise its right to sell all or any of
the Pledged Collateral pursuant to this Section 5.2, Pledgor agrees that, upon
the request of the Bank, Pledgor will, at its own expense, do or cause to be
done all acts and things as may be necessary or reasonably requested by the Bank
to make such sale of the Pledged Collateral or any part thereof valid and
binding and in compliance with applicable law.

ARTICLE VI

MISCELLANEOUS

 

6.1 Amendments, Etc. All amendments to this Agreement must be in writing and
signed by both Bank and Pledgor. No waiver hereunder or consent to any departure
herefrom shall be effective unless in writing and signed by the party granting
the waiver or consent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

6.2 Expenses. Pledgor will upon demand pay to the Bank the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Bank may incur in connection with
(a) the administration of this Agreement, (b) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the Bank
hereunder or (d) the failure by Pledgor to perform or observe any of the
provisions hereof.

 

6.3 Notices. Notices by a party to the other party shall be given at the address
or fax number on the signature page hereof, or such other address or fax number
notified in writing by either such party to the other.

 

6.4 Loan Documents. This Agreement is a Loan Document and shall (a) be binding
upon Pledgor, its successors and assigns, and (b) inure, together with the
rights and remedies of the Bank hereunder, to the benefit of the Bank and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause, the Bank may assign or otherwise transfer the Loan Documents,
or grant participations therein, in accordance with the terms of the Loan
Agreement.

 

6.5 Governing Law; Terms. This Agreement shall be governed by, and be construed
in accordance with, the laws of the state of California without regard to
principles of conflicts of law, except (a) as required by mandatory provisions
of law and (b) to the extent that the validity or perfection of the security
interest hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral, are governed by the laws of a jurisdiction other than the state of
California.

 

6.6 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
PLEDGOR WAIVES ITS RIGHT TO A JURY TRIAL IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN. PLEDGOR HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

7



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT PLEDGOR’S AGREEMENT TO WAIVE ITS RIGHT TO
A TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, Pledgor agrees that any and all disputes or controversies of any
nature between Pledgor and the Bank or any beneficiary of this Agreement arising
at any time shall be decided by a reference to a private judge, mutually
selected by Pledgor and the Bank (or, if they cannot agree, by the Presiding
Judge of the Santa Clara County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and Pledgor hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. Each party to the proceeding shall
be entitled to discovery which shall be conducted in the same manner as it would
be before a court under the rules of discovery applicable to judicial
proceedings. The private judge shall oversee discovery and may enforce all
discovery rules and orders applicable to judicial proceedings in the same manner
as a trial court judge. Pledgor agrees that the selected or appointed private
judge shall have the power to decide all issues in the action or proceeding,
whether of fact or law, and shall report a statement of decision thereon
pursuant to the California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of the Bank at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation and enforceability of this paragraph.

[The remainder of this page is intentionally left blank - signature page
follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Bank have caused this Agreement to be
duly executed and delivered by an officer thereunto duly authorized as of the
date first above written.

 

PLEDGOR:     ADEPT TECHNOLOGY, INC.,     a Delaware corporation     By:   /s/
Lisa Cummins         Name:    Lisa Cummins         Title:   CFO      

Address for notices:

 

5960 Inglewood Drive

Pleasanton, CA 94588

Attn: Lisa M. Cummins

Fax: (925) 245-3510

Email: lisa.cummins@adept.com



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED BY:

 

BANK:     SILICON VALLEY BANK,     By:   /s/ Rick Freeman         Name:   Rick
Freeman         Title:   Relationship Manager       Address for notices:      

Silicon Valley Bank

185 Berry Street

      Lobby 1, Suite 3000       San Francisco, CA 94107       Attn: Rick Freeman
      Fax: (415) 856-0810       Email: rfreeman@svb.com